                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

JOSEPH B. RIVERS,                         )
                                          )
                      Plaintiff,          )
       v.                                 )      No. 2:19-cv-00319-GZS
                                          )
CUMBERLAND COUNTY SHERIFF,                )
et al.,                                   )
                                          )
                      Defendants          )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 7) filed October 3, 2019, the Recommended Decision is AFFIRMED.

       Accordingly, it is ORDERED that Plaintiff’s Complaint (ECF No. 1) is

DISMISSED.



                                                 _/s/ George Z. Singal        __
                                                 United States District Judge

Dated this 28th day of October, 2019.
